Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment / Arguments
The response, filed 09/07/2021, has been entered. Claims 1-57, 68, 72, and 75 are cancelled. Claims 77-80 are added. Claims 58-67, 69-71, 73-74, and 76-80 are pending. The previous 112b rejections of claims 63-66 and 73 are withdrawn due to amendment. Applicant’s arguments regarding the prior art rejections of claims 58-67, 69-71, 73-74, and 76-80 have been fully considered but are unpersuasive.
On page 13 of the response, applicant argues that Whitcup fails to teach or suggest the measurement of extensional viscosity. Specifically, applicant argues that one of ordinary skill in the art would recognize that Whitcup’s mention of viscosity is shear viscosity and not extensional viscosity. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it is McDonnell who is relied upon as teaching extensional viscosity. Therefore the examiner finds the aforementioned argument unpersuasive.
On page 14 of the response, applicant argues that the combination of Whitcup and McDonnell is improper and non-obvious. Specifically, applicant argues that viscosity simply teaches that dry eye disease may be diagnosed based on the viscosity of tears ([0031]). Secondly, the examiner notes that, even though shear viscosity and extensional viscosity are different, they are both measures of the viscosity of a fluid. Lastly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Whitcup teaches that dry eye disease may be diagnosed based on the viscosity of tears; however, Whitcup is silent as to the device used to measure said viscosity. The teachings of Whitcup suggest to one of ordinary skill in the art that any device capable of measuring viscosity of tears may be used to measure said viscosity and diagnose dry eye disease. McDonnell teaches a device for measuring viscosity of small fluid samples. Thus the examiner holds that the combination of Whitcup and McDonnell is proper and obvious. Therefore the examiner finds the aforementioned argument unpersuasive.
On pages 14-15 of the response, applicant argues that the combination of Whitcup and McDonnell is improper and non-obvious. Specifically, applicant argues that the fluids measured by Whitcup (tears) are fundamentally different than the fluids measured by McDonnell (e.g. suspensions of motile/microbes) and, thus, one of ordinary In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Whitcup teaches that dry eye disease may be diagnosed based on the viscosity of tears; however, Whitcup is silent as to the device used to measure said viscosity. The teachings of Whitcup suggest to one of ordinary skill in the art that any device capable of measuring viscosity of tears may be used to measure said viscosity and diagnose dry eye disease. McDonnell teaches a device for measuring viscosity of small fluid samples. Thus the examiner holds that the combination of Whitcup and McDonnell is proper and obvious. Therefore the examiner finds the aforementioned argument unpersuasive.
On page 15 of the response, applicant argues that the examiner relied on impermissible hindsight reasoning in combining Whitcup and McDonnell. In response to In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore the examiner finds the aforementioned argument unpersuasive.
On pages 15-16 of the response, applicant argues that the use of the device of McDonnell on tears is unique and non-obvious. Specifically, applicant argues that a rheologist would need specialized knowledge outside their field to understand the complex make-up of tear films and to also realize that dry-eye disease is related to tear viscosity and break-up dynamics. Applicant further argues that an ophthalmologist would need a specialized understanding of rheology and the particular utility of extensional flows to analyze fluid properties. In response, the examiner agrees that the use of the device of McDonnell on tears is unique; however, the examiner disagrees that the use of the device of McDonnell on tears is non-obvious. Further, the examiner disagrees that a rheologist and/or ophthalmologist would need such specialized understanding of such mechanics. Simply put, Whitcup teaches that dry eye disease may be diagnosed based on the viscosity of tears ([0031]); however, Whitcup is silent as to the device used to measure said viscosity. The teachings of Whitcup suggest to one of ordinary skill in the art that any device capable of measuring viscosity of tears may be used to measure said viscosity and diagnose dry eye disease. McDonnell teaches a device for measuring viscosity of small fluid samples. Thus, all one of ordinary skill in the art would need to do to utilize the combination of Whitcup and McDonnell is to simply measure tear viscosity using the device of McDonnell. The resulting viscosity values may be used not require specialized understanding of the complex make-up of tear films, break-up dynamics, and extensional flows, as alleged by applicant. Lastly, the examiner notes that Whitcup explicitly teaches that dry-eye disease is related to tear viscosity (e.g. [0031]). Therefore the examiner finds the aforementioned argument unpersuasive.
On pages 16-17 of the response, applicant presents arguments against the Pintor and Huang references and claim 64-66. In response, the examiner notes that these arguments are moot due to a new grounds of rejection, necessitated by amendment.
On pages 18-19 of the response, applicant argues that the combination of McDonnell with Whitcup or Tiffany is improper and non-obvious. Specifically, applicant argues that viscosity in Whitcup and Tiffany are directed to shear viscosity, viscosity in McDonnell is directed to extensional viscosity, and that shear viscosity and extensional viscosity are fundamentally different. In response, the examiner firstly notes that Whitcup never explicitly states that the viscosity being measured is shear viscosity. Whitcup simply teaches that dry eye disease may be diagnosed based on the viscosity of tears ([0031]). Secondly, the examiner notes that, even though shear viscosity and extensional viscosity are different, they are both measures of the viscosity of a fluid. Lastly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Whitcup teaches that dry eye disease may be diagnosed based on the viscosity of tears; however, Whitcup is silent as to the device used to measure said viscosity. The teachings of Whitcup suggest to one of ordinary skill in the art that any device capable of measuring viscosity of tears may be used to measure said viscosity and diagnose dry eye disease. McDonnell teaches a device for measuring viscosity of small fluid samples. Thus the examiner holds that the combination of Whitcup and McDonnell is proper and obvious. Therefore the examiner finds the aforementioned argument unpersuasive.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 64-66, 78-80 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Terms “about 0.0115 Pa.s” and “about 0.0001 Pa.s” and “about 0.025 Pa” in claim 64 are unclear how much the value can differ and still read on the claim rendering claim indefinite.

For the purposes of examination and in light of the specification, claim 64 is interpreted as reciting “an extensional viscosity value of the tear sample is less than 0.025 Pa.s.

Claims 65-66, 78-80 are rejected based on similar reasons,
for the purposes of examination these claims are interpreted as follows:
 Claim 65:
the method of claim 63, wherein assessing the severity of Dry Eye Disease includes classifying the severity as borderline Dry Eye Disease or definitive Dry Eye Disease, the severity is classified as definitive Dry Eye Disease when an extensional viscosity value of the tear sample is less than 0.0093 Pa.s, otherwise the severity is classified as borderline Dry Eye Disease.
Claim 66:
the method of claim 63, wherein identifying a clinical sub- type of Dry Eye Disease includes classifying the clinical sub-type of Dry Eye Disease as one or both of aqueous deficient Dry Eye Disease and evaporative Dry Eye Disease, wherein one of: the clinical sub-type is classified as aqueous deficient Dry Eye Disease when an extensional viscosity value of the tear sample is less than 0.00651 Pa.s, otherwise the clinical sub-type is classified as evaporative Dry Eye Disease, or the clinical sub-type is classified as aqueous deficient Dry Eye Disease when an extensional viscosity value of the tear sample is in the range of 0.00307 Pa.s to 0.0105 Pa.s.

 The device of Claim 77, wherein the presence of Dry Eye Disease is diagnosed when an extensional viscosity value of the tear sample is less than 0.0115 Pa.s .

Claim 79:
 The device of Claim 77, wherein the processing device is configured to assess the severity of Dry Eye Disease by classifying the severity as borderline Dry Eye Disease or definitive Dry Eye Disease, the severity is classified as definitive Dry Eye Disease when an extensional viscosity value of the tear sample is less than 0.0093 Pa.s, otherwise the severity is classified as borderline Dry Eye Disease.

Claim 80:
 The device of Claim 77, wherein the processing device is configured to identify the clinical sub-type of Dry Eye Disease by classifying the clinical sub-type of Dry Eye Disease as one or both of aqueous deficient Dry Eye Disease and evaporative Dry Eye Disease, wherein one of: the clinical sub-type is classified as aqueous deficient Dry Eye Disease when an extensional viscosity value of the tear sample is less than 0.00651 Pa.s, otherwise the clinical sub-type is classified as evaporative Dry Eye Disease.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 58-62, 67, 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitcup et al. ( US62377291, US 20180050074 A1, “Whitcup” is used for reference and citation) and McDonnell et al. (US20130233059A1, “McDonnell”).

Regarding claim 58 Whitcup discloses the method for evaluating Dry Eye Disease in a human or animal subject (e.g., ¶0002) and evaluating Dry Eye Disease based at least in part on at least one physical parameter value (¶0010,¶0031 and ¶0062- Assessment of DED is based on measurable parameters of a patient's tears such as viscosity) of the tear sample; and 

Whitcup fails to disclose the method comprising: determining thread thinning dynamics of a sample of the subject using an acoustically-driven microfluidic extensional rheometry instrument; wherein the determined thread thinning dynamics comprise at least one extensional viscosity measurement of the tear sample; calculating at least one physical parameter value of the sample based at least in part on the at least one extensional viscosity measurement of the determined thread thinning dynamics; and evaluating Dry Eye Disease based at least in part on the calculated at least one physical parameter value of the tear sample.
However, McDonnell teaches a method comprising:
determining thread thinning dynamics (at least in Abstract - thread thinning data may be obtained by forming fluid capillary bridge of the droplet using the Ca BER instrument) of a sample (Droplet in FIG.1) of the subject (Droplet) using an acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument- at least in Abstract); wherein the determined thread thinning dynamics comprise at least one extensional viscosity measurement of (e.g.¶0038) the sample (Droplet) calculating at least one physical parameter value (e.g., visco-elastic properties ¶0002 and surface tension in ¶0003) of the sample (Droplet) based at least in part on the determined thread thinning dynamics (¶0002) calculating at least one physical parameter value of the sample based at least in part on the at least one extensional viscosity measurement of the determined thread thinning dynamics (calculation of viscosity from thinning dynamics as taught at Figs1b-c and ¶0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use McDonnell’s instrument and method to calculate extensional viscosity for Whitcup’s tear sample and evaluating Dry Eye Disease. One of ordinary skill in art would know the technique capillary break-up extensional rheometry and 

Regarding claim 59 Whitcup fails to disclose determining thread thinning dynamics comprises:
obtaining thread thinning data of the tear sample using the acoustically-driven microfluidic extensional rheometry instrument by:
forming a fluid capillary bridge of the tear sample using the acoustically-driven microfluidic extensional rheometry instrument; and
measuring changes in radius along the fluid capillary bridge during thread thinning; and
analysing the thread thinning data to determine the thread thinning dynamics.
However, McDonnell teaches determining thread thinning dynamics comprises: obtaining thread thinning data (¶0026 and FIG.2- data from the instrument on the sample) of the tear sample (droplet) using the acoustically-driven (¶0008- surface acoustic actuator) microfluidic extensional rheometry instrument (FIG.1a) by: forming a fluid capillary bridge (fluid bridge formed between plates disclosed in ¶0007 and FIG.1c showing bridge necks) of the tear sample (droplet can be a tear sample) using the acoustically-driven (SAW actuators) microfluidic extensional rheometry instrument (FIG.1a); and measuring changes in radius (FIG.2- Rneck) along the fluid capillary bridge (fluid bridge formed between plates disclosed in ¶0007 and FIG.1c showing bridge necks) during thread thinning (Fig.2 and Fig.1c); and analysing the thread thinning data to determine the thread thinning dynamics (FIG. 1b and data analysis shown with plots Fig. and for example ¶0036).

Regarding claim 60 Whitcup fails to disclose forming a fluid capillary bridge comprises:
providing the acoustically-driven microfluidic extensional rheometry instrument with:
opposing plates between which a fluid capillary bridge can be formed, and
an acoustic wave actuator having a working surface located on one of the plates, wherein the acoustic wave actuator is configured to use at least one of: surface acoustic waves, bulk waves, and surface reflected bulk waves;
applying the tear sample to the working surface of the acoustic wave actuator; and
energising the acoustic wave actuator to produce the fluid capillary bridge of the tear sample between the plates.
However, McDonnell teaches forming a fluid capillary bridge comprises:
providing the acoustically-driven microfluidic extensional rheometry instrument (FIG.1a) with:
opposing plates (Fig.1a- Glass plate) between which a fluid capillary bridge can be formed (at least abstract), and an acoustic wave actuator (Fig.1 a- SAW actuator) having a working surface located on one of the plates (Fig.1a), wherein the acoustic wave actuator (SAW actuator) is configured to use at least one of: surface acoustic waves (SAW- at least abstract), bulk waves, and surface reflected bulk waves; applying the tear sample to the working surface of the acoustic wave actuator (Fig.1a); and energising the acoustic wave actuator to produce the fluid capillary bridge of the tear sample between the plates (Fig.1 a and c shows forming bridge of sample between plates).
The reasons for combining and motivation are the same as recited in the rejection of claim 58.
Regarding claim 61 Whitcup fails to disclose the acoustically-driven microfluidic extensional rheometry instrument includes a sensor configured to measure the changes in radius along the fluid capillary bridge during thread thinning. 
 the acoustically-driven microfluidic extensional rheometry instrument includes a sensor (camera in Fig.1a and ¶0034) configured to measure the changes in radius along the fluid capillary bridge during thread thinning.
The reasons for combining and motivation are the same as recited in the rejection of claim 58.

Regarding claim 62 Whitcup teaches evaluating Dry Eye Disease comprises: comparing the at least one physical parameter value with one or more reference values for evaluating Dry Eye Disease (at least ¶0017 diagnosing DED and¶0148- evaluating DED for a group of patients); and evaluating Dry Eye Disease based on the comparison of the at least one physical parameter value with the one or more reference values (¶0155- suboptimal level of viscosity of tear sample as it is less than an optimal level or reference value) for evaluating Dry Eye Disease (at least ¶0017 diagnosing DED and ¶0148).

Regarding claim 67 Whitcup discloses comprising providing a presence of Dry Eye Disease (Example 2-¶0149).

Regarding claim 76 Whitcup discloses a method for evaluating Dry Eye Disease in a human or animal subject (e.g., ¶0002), the method comprising: identifying one or more reference values (¶0155- suboptimal level of viscosity of tear sample as it is less than an optimal level or reference value) for evaluating Dry Eye Disease; identifying at least one physical parameter value ((¶0010,¶0031 and ¶0062- Assessment of DED is based on measurable parameters of a patient's tears such as viscosity) of a tear sample of the subject, evaluating Dry Eye Disease based on a comparison of the identified at least one physical parameter value with the one or more reference values (¶0155- suboptimal level of viscosity of tear sample as it is less than an optimal level or reference value or PH value of tear samples).

Whitcup fails to disclose at least one physical parameter value has been calculated based at least in part on determined thread thinning dynamics of the tear sample, wherein the determined thread thinning dynamics comprise at least one extensional viscosity measurement of the tear sample and the at least one physical parameter value is calculated based at least in part on the at least one extensional viscosity measurement of the determined thread thinning dynamics of the tear sample.

However, McDonnell teaches at least one physical parameter value (¶0002 - visco elastic properties of a droplet) has been calculated based at least in part on determined thread thinning dynamics (Ca BER instrument and method determines thread thinning dynamics of droplet as taught in ¶0035 and Figs. 1b-c) of the sample (droplet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use McDonnell’s instrument and method to calculate viscosity of Whitcup’s tear sample and evaluating Dry Eye Disease method. One of ordinary skill in art would know the technique capillary break-up extensional rheometry and acoustically-driven microfluidic extensional rheometry instrument as a promising technique for the measurement of parameters such as viscosity (McDonnel - ¶0002) and therefore Whitcup diagnosis method of DED based on viscosity of tear samples (tear samples make a liquid bridge of a fluid under the influence of surface tension for measuring visco-elastic properties) are more reliable and faster.

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitcup , McDonnell and Abelson(Abelson, Mark B., et al. "Alternative reference values for tear film break up time in normal and dry eye populations." Lacrimal Gland, Tear Film, and Dry Eye Syndromes 3. Springer, Boston, MA, 2002. 1121-1125, “Abelson”).

Regarding claim 63 Whitcup discloses evaluating Dry Eye Disease (Example 2 and ¶0148- evaluating DED for a group of patients) one or more of: diagnosing a presence of Dry Eye Disease (¶0148- presence or absence of DED); assessing a severity of Dry Eye Disease (¶0149- severity of disease); and identifying a clinical sub-type of Dry Eye Disease (¶0150- subgroups can be identified).

Whitcup fails to disclose the calculated at least one physical parameter value is selected from the group consisting of: a surface/interface tension; a surface/interface viscosity; a surface/interface elasticity; a final break-up time; a relaxation time; and an extensional viscosity, and wherein the method further comprises, based on the comparison of the at least one physical parameter value with the one or more reference values for evaluating Dry Eye Disease, one or more of: diagnosing a presence of Dry Eye Disease; assessing a severity of Dry Eye Disease; and identifying a clinical sub-type of Dry Eye Disease. 

Abelson teaches wherein the calculated at least one physical parameter value is selected from the group consisting of: a surface/interface tension (Abelson page 1122- line 3); a surface/interface viscosity; a surface/interface elasticity; a final break-up time (Abelson page 1121, line 12-One of the most widely used clinical tests is tear film breakup time (TFBUT)); a relaxation time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have calculate at least one physical parameter value is selected from the group as taught by Abelson for Whitcup’s method. One of ordinary skill in the art would have been motivated to make this modification in order to have a better diagnostic method.

Claims 69-71, 73, 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell, Tiffany (Tiffany, John M. "The viscosity of human tears." International ophthalmology 15.6 (1991): 371-376. (Year: 1991).

Regarding claim 69, McDonnell discloses a device configured (Fig.1 (a)) comprising: an acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument that at least based on Abstract is acoustically driven and it is in microfluidic scale); and determine thread thinning dynamics (determining dynamics of thread thinning of sample formed between glass plates as shown in Fig.1 a-c and disclosed in for example ¶0036 and plots of Fig.5) of a tear sample (droplet can be tear sample) of the subject using the acoustically-driven microfluidic extensional rheometry instrument, wherein the determination includes receiving thread thinning data of the tear sample obtained using the acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument), and analysing the thread thinning data to determine the thread thinning dynamics (determining dynamics of thread thinning of sample formed between glass plates as shown in Fig.1 a-c and disclosed in for example ¶0036 and plots of Fig.5); wherein the determined thread thinning dynamics comprise at least one extensional viscosity measurement of the tear sample.
calculate at least one physical parameter value of the tear sample based at least in part on the at least one extensional viscosity measurement of the determined thread thinning dynamics (for example in ¶0033 calculating viscosity from measured viscous time) of the tear sample.
McDonnell fails to 1) to evaluate Dry Eye Disease in a human or animal subject 2) Dry Eye Disease based at least in part on the calculated at least one physical parameter value of the tear sample 3) a processing device.

However, Tiffany teaches a device (page 372 Col.2 Viscometer- Couette-type rheometer) to evaluate Dry Eye Disease in a human or animal subject (at least Abstract), Dry 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McDonnell’s acoustically-driven microfluidic extensional rheometry instrument and calculating viscosity of tear sample with Tiffany’s teachings of evaluating Dry Eye Disease in a human or animal from the viscosity of tears. One of ordinary skill in art would know the technique of  capillary break-up extensional rheometry and acoustically-driven microfluidic extensional rheometry instrument as a promising technique for the measurement of parameters such as viscosity (McDonnel - ¶0002) and therefore Tiffany’s diagnosis method of DED based on viscosity of tear samples (tear samples make a liquid bridge of a fluid under the influence of surface tension for measuring visco-elastic properties) could be more reliable and faster.

McDonnell and Tiffany fail to disclose a processing device, however, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III (“Automating A Manual Activity”).

Regarding claim 70 McDonnell further discloses the thread thinning data includes changes in radius ( Rneck) along a fluid capillary bridge (bridge formed between glass plates in Fig.1) of the tear sample (droplet) during thread thinning (Fig.1c) , wherein the fluid capillary bridge is formed using the acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument).

Regarding claim 71 McDonnell further discloses the acoustically-driven microfluidic extensional rheometry instrument (Ca BER instrument) includes:
opposing plates (Fig.1 glass plates) between which the fluid capillary bridge (Fig.1c) is formable; and
an acoustic wave actuator (SAW actuator) having a working surface located on one of the plates (Fig.1a), wherein
the acoustic wave actuator is configured to use at least one of: surface acoustic waves, bulk waves, and surface reflected bulk waves (at least Abstract- surface acoustic wave (SAW) actuator), and wherein when the tear sample (droplet) is applied to the working surface (glass plate including SAW actuator) of the acoustic wave actuator, and the acoustic wave actuator is energized, the fluid capillary bridge of the tear sample is produced between the plates (¶0032).

Regarding claim 73 McDonnell fails to disclose the processing device is configured to evaluate Dry Eye Disease by: comparing the at least one physical parameter value with one or more reference values for evaluating Dry Eye Disease; and evaluating Dry Eye Disease based on the comparison of the at least one physical parameter value with the one or more reference values for evaluating Dry Eye Disease, the evaluation being diagnosing a presence of Dry Eye Disease. 
Tiffany teaches evaluate Dry Eye Disease (At least Abstract) by: comparing the at least one physical parameter value (at least Abstract-viscosity) with one or more reference values (Table 2 page 373); and evaluating Dry Eye Disease based on the comparison of the at least one physical parameter value with the one or more reference values (D0, ƞ0) the evaluation being diagnosing a presence of Dry Eye Disease.
The reasons for combining and motivation are the same as recited in the rejection of claim 69 combining Tiffany and McDonnell.


Regarding claim 77, McDonnell discloses the at least one physical parameter value is selected from the group consisting of: a surface/interface tension (¶0034); a surface/interface viscosity;
a surface/interface elasticity; a final break-up time (e.g. ¶0029); a relaxation time; and an extensional viscosity (e.g. ¶0038).
 McDonnell  fails to disclose based on the comparison of the at least one physical parameter value with the one or more reference values for evaluating Dry Eye Disease, the processing device is configured to diagnose a presence of Dry Eye Disease.
Tiffany teaches based on the comparison of the at least one physical parameter value with the one or more reference values for evaluating Dry Eye Disease, the device is configured to diagnose a presence of Dry Eye Disease (at least Abstract and page 372 Col.2 Viscometer- Couette-type rheometer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of McDonnell’s acoustically-driven microfluidic extensional rheometry instrument and calculating viscosity of tear sample with Tiffany’s teachings of evaluating Dry Eye Disease in a human or animal from the viscosity of tears. One of ordinary skill in art would know the technique of  capillary break-up extensional rheometry and acoustically-driven microfluidic extensional rheometry instrument as a promising technique for the measurement of parameters such as viscosity (McDonnel - ¶0002) and therefore Tiffany’s diagnosis method of DED based on viscosity of tear samples (tear samples 

McDonnell and Tiffany fail to disclose a processing device, however, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III (“Automating A Manual Activity”).


Claims 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell, Tiffany, Whitcup, and Huang.

Regarding claim 74 McDonnell fails to disclose the processing device is configured to provide one or more outcomes of the evaluation of Dry Eye Disease, the one or more outcomes including: a presence of Dry Eye Disease; a borderline Dry Eye Disease or a definitive Dry Eye Disease; an aqueous deficient Dry Eye Disease and/or an evaporative Dry Eye Disease; and a predominant aqueous deficient Dry Eye Disease or a predominant evaporative Dry Eye Disease.
Whitcup teaches in Example 2, ¶0155 one or more outcomes of the evaluation of Dry Eye Disease, and presence dry eye disease. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McDonnell’s acoustically-driven microfluidic extensional rheometry instrument and calculating viscosity of tear sample with Whitcup’s method of evaluating presence of Dry Eye Disease in a human or animal. One of ordinary skill in art would know the technique of  capillary break-up extensional rheometry and acoustically-

McDonnell and Whitcup fail to disclose aqueous deficient Dry Eye Disease and/or an evaporative Dry Eye Disease.

Huang teaches in ¶0759 an aqueous deficient Dry Eye Disease and/or an evaporative Dry Eye Disease (¶0759- dry eye disorder is selected from aqueous tear-deficient dry eye (ADDE) or evaporative dry eye disorder, or appropriate combinations thereof). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Huang’s classification of DED as aqueous and evaporative for Whitcup’s diagnostic method using McDonnell’s instrument. One of ordinary skill in the art would know the classification of DED and identifying the symptoms in each category has the benefit of a more efficient and reliable treatment method. Though Huang is silent as to the exact values or ranges of viscosity which indicates dry eye disease, the reference clearly teaches evaluating the viscosity to diagnose/evaluate dry eye disease. The finding of specific values or ranges for tear viscosity is merely routine optimization within prior art conditions or through routine experimentation (MPEP 2144.05).

McDonnell and Tiffany fail to disclose a processing device, however, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity 

Examiner comments
Claims 64-66, 78-80 are rejected to as being dependent upon a rejected base claim and also rejected under 35 U.S.C. 112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the 112b rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856